--------------------------------------------------------------------------------

ASSIGNMENT OF ROYALTY

THIS INDENTURE dated for reference the _______day of __________, 2009

BETWEEN:

Jason Dussault

(herein called the "Assignor")

AND:

Dussault Apparel Inc.

(the "Assignee")

WHEREAS:

A. The Assignor has entered into a merchandising license agreement dated
effective April 15, 2009 (the "License Agreement") with Gene Simmons Company and
USPA Accessories LLC for the license of “Moneybag” intellectual property and
related products, pursuant to and in accordance with the terms and conditions of
the License Agreement. The Assignor has agreed to provide sales and design
services under the Licence Agreement in consideration for royalty payments from
4.5% to 7.5% of gross income from sales derived under the License Agreement.

B. From any royalty payments that may become due to the Assignor, the Assignor
has agreed to assign to the Assignee 5% of the gross income (the “Royalty
Amount”) and has agreed to assign to the Assignee all of the Assignor's right,
title and interest in and to the Royalty Amount, (together with all evidences
thereof and all rights and benefits of the Assignor pertaining thereto and
proceeds derived therefrom, the "Assigned Rights") in accordance with this
Assignment. By way of example, for royalty payments of 7.5% of gross income, the
Assignor shall retain 2.5% and the Assignee shall receive the 5% Royalty Amount,
and for royalty payments of 4.5%, the entire amount shall be assigned as the
Royalty Amount.

NOW THEREFORE, in consideration of the sum of $10.00 now paid by the Assignees
to the Assignor (the receipt and sufficiency of which are hereby acknowledged by
the Assignor), the Assignor covenants and agrees as follows:

1. The Assignor hereby absolutely and unconditionally forever assigns, transfers
and sets over unto the Assignee all of the Assignor's right, title and interest
in and to the Assigned Rights and all benefits and advantages to be derived
therefrom; and the full benefit of all covenants and agreements on the part of
the Assignor, or any third parties with respect to any of the Assigned Rights;
with full power and authority to collect payment of the Royalty Amount and the
interest accrued thereon, or enforce, demand, collect, sue for breach of any
said warranty, guarantee, indemnity or covenant or for specific performance of
any said warranty, guarantee,

--------------------------------------------------------------------------------

- 2 -

indemnity or covenant contained in the License Agreement or any instrument given
in support thereof, in the name of the Assignor.

2. The Assignor warrants to the Assignee that:

  (a)

the Assignor has full right, power and authority to enter into this Assignment
and to assign the Assigned Rights to the Assignee;

        (b)

except as set out in this Assignment, the Assignor has not assigned all or any
part of its interest in any of the Assigned Rights and has not granted any
options, interests or other rights in or to any of the Assigned Rights;

        (c)

no payment is required to be made to any person other than the Assignor in order
for the Assignee to enjoy the full benefit of, the Assigned Rights; and

        (d)

none of the License Agreement or any instrument of the Assignor given in support
thereof have been amended, modified, terminated or surrendered nor has the
Assignor waived any of its rights thereunder.

3. The Assignor will at all times hereafter execute and deliver, at the request
of the Assignee, all such further documents, deeds and instruments, and will do
and perform all such acts as may be necessary or desirable to give full effect
to the intent and meaning of this Assignment. Without limiting the generality of
the foregoing, the Assignor will execute such financing statements, financing
change statements, notices or directions as may be necessary or advisable to
cause all pertinent offices of public record to amend their records to show the
interests of the Assignee in the Assigned Rights and to direct parties to the
License Agreement to fulfil their obligations under the License Agreement or any
instrument made by the Assignor in favour of the Assignor in respect thereof for
the benefit of the Assignee.

4. Each of the parties to this Assignment acknowledges that such party has read
this document and fully understands the terms of this Assignment, and
acknowledges that this Assignment has been executed voluntarily after either
receiving independent legal advice, or having been advised to obtain independent
legal advice and having elected not to do so

5. This Assignment will enure to the benefit of the Assignees and their
successors and assigns, and will be binding upon the Assignor and its successors
and assigns.

6. This Assignment will be governed by and construed in accordance with the laws
in force in the State of Nevada and the parties submit to the non-exclusive
jurisdiction of the courts of State of Nevada in any proceedings pertaining to
the Assigned Rights or this Assignment.

7. This Assignment may be executed in any number of counterparts with the same
effect as if all parties hereto had all signed the same document. All
counterparts will be construed together and will constitute one and the same
agreement.

--------------------------------------------------------------------------------

- 3 -

IN WITNESS WHEREOF the parties hereto have executed this Assignment as of the
day and year first above written.

Per:    

Jason Dussault

                    Dussualt Apparel Inc.                     Per:    
Authorized Signatory  


--------------------------------------------------------------------------------